Citation Nr: 1511854	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  05-10 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to special monthly compensation based on aid and attendance.

2.  Entitlement to service connection for residuals from a motor vehicle accident, claimed as secondary to his service-connected multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (in March 2003 for aid and attendance) and Denver, Colorado (in September 2005 for residuals of a motor vehicle accident secondary to claimed multiple sclerosis).  

In October 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

The Board notes that the RO added additional evidence to the claims file since its last supplemental statement of the case in September 2007.  When evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a).  However, the Board is granting entitlement to aid and attendance.  Additionally, the Board is remanding the claim for service connection for residuals of a motor vehicle accident for additional development.  As such, the Veteran is not prejudiced by the Board's consideration of such evidence.  
 
Also, the Veteran has submitted additional evidence and argument in support of his claims on appeal multiple times since his last supplemental statement of the case in September 2007 supplemental statement of the case.  However, such evidence was always accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The issue of entitlement to service connection for residuals of a motor vehicle accident is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is currently service-connected for a lumbar spine disability and peripheral neuropathy of the right lower extremity (foot drop) (with a 60 percent disability rating), major depressive disorder (50 percent disability rating), Fuch's endothelial corneal dystrophy with choroid nevus and optic atrophy (with a 50 percent disability rating), multiple sclerosis with urinary incontinence (with a 40 percent disability rating), bowel functional impairment associated with multiple sclerosis with urinary incontinence (with a 30 percent disability rating), and noncompensable left knee disability and erectile dysfunction.

2. The Veteran requires care or assistance on a regular basis in order to dress himself, keep himself clean, feed himself and protect him from the hazards or dangers inherent in his daily environment.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation based on the need for regular aid and attendance have been met. 38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant special monthly compensation based on the need for regular aid and attendance herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

I.  Special Monthly Compensation Claim

The Veteran's claim for aid and attendance was received by the RO on January 28, 2002.  The Veteran contends that his service-connected disabilities are so significant that they warrant the need for special monthly compensation for regular aid and attendance.  The Veteran is already in receipt of special monthly compensation based on loss of use of the right foot. (December 2001 rating decision).  Also, over the course of this appeal, the RO granted service connection for multiple sclerosis.  (November 2013 rating decision).  Although the Veteran is not in need of constant aid and attendance, as explained herein, the Board finds that the record supports finding that the Veteran is so helpless as to need regular aid and attendance.  

Special monthly compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment. 

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need. 38 C.F.R. § 3.352(a). Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed. They must be based on the actual requirement of personal assistance from others. Id. 

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance. 38 C.F.R. § 3.352(c).

The Veteran is currently service-connected for a lumbar spine disability and peripheral neuropathy of the right lower extremity (foot drop) (with a 60 percent disability rating), major depressive disorder (50 percent disability rating), Fuch's endothelial corneal dystrophy with choroid nevus and optic atrophy (with a 50 percent disability rating), multiple sclerosis with urinary incontinence (with a 40 percent disability rating), bowel functional impairment associated with multiple sclerosis with urinary incontinence (with a 30 percent disability rating), and noncompensable left knee disability and erectile dysfunction.  

The Veteran has not claimed, and the record does not establish, that he has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden.  Indeed, the Board notes that the Veteran is already in receipt of special monthly compensation for loss of use of the right foot only (December 2001 rating decision), but could still ambulate up to a few hundred yards without the aid of another person (September 2013 VA examination).  Additionally, although he is service-connected for an eye disability he continues to drive a motor vehicle (March 2014 VA Form 21-2680).  Furthermore, he is able to take part in interests outside of the home (August 2011 VA Form 21-2680, multiple lay statements from friends), the September 2013 VA examiner noted that the Veteran denied being bedridden, and his January 2002 private medical record, from Dr. R.A. K., similarly found that the Veteran was not permanently confined to his bed or wheelchair.  

As such, the question before the Board is if the Veteran, due to service-connected disabilities, is so helpless as to be in need of regular aid and attendance.  

Multiple VA medical records, private medical records, VA examinations, lay statements, and other records address this question.

In January 2002, the Veteran's VA physician, Dr. R.A. K., submitted a Physician's Report for Aid and Attendance and/or Housebound.  Dr. K. reported disorders including corneal dystrophy, advanced lumbar spinal disc disease with radiculopathy, right foot drop, accelerated hypertension, seizure focus, major depressive disorder, and degenerative acromioclavicular joint.  

Dr. Karp found that unassisted ambulation was hazardous due to lumbar spine disease with radiculopathy, right foot trop, corneal dystrophy, low vision, photophobia, and compromised depth perception.  He also noted that the Veteran could not reach his feet and had difficulty rising when bathing, dressing the lower part of his body, using a knife to cut meat, or ambulate.  He further noted that the Veteran could not sweep, dust, change bed sheets, prepare meals, wash dishes, do laundry, self-administer meds or self-care of medically necessary daily tasks.  The physician opined that the Veteran required aid and attendance due to multiple medical conditions that worsen over time.  

In September 2002, the Veteran underwent a VA examination for aid and attendance.  The Veteran reported using a four-wheel walker and that he occasionally used a motorized wheelchair, as well as a back support and left wrist splint.  He complained of numerous falls and reported needing assistance with every-day work, including cleaning, food preparation, shopping, cooking and serving.  He also reported difficulty cutting his food and being unable to do laundry, and completely bathe and dress himself.  He further reported difficulty getting in and out of chairs and bed.  The examiner diagnosed him with degenerative disc disease of the lumbar spine, with left leg radiculopathy and left knee arthralgia.

In July 2004, the Veteran was involved in a motor vehicle accident, which the Veteran claims was caused by his service-connected multiple sclerosis.  The question of whether the Veteran has motor vehicle accident residuals caused by multiple sclerosis is addressed in the Remand portion of this decision.

Per a July 2005 letter, M.L.C. R., R.N. reported to the Veteran's VA physician that the Veteran was still recuperating for his accident.  She noted that the Veteran was having more difficulty with balance while walking and had more frequent falls, even with the four wheel walker.  She noted that the Veteran's significant other administered home health care and consulted with the nurse weekly. 

In February 2007, another VA physician provided a February 2007 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680).  The examiner noted complaints of severe low back pain with radicular pain and weakness of the bilateral lower extremities.  The examiner found that the Veteran was capable of most tasks, but not walking around or bathing.  She further noted very poor balance, with difficulty rising from a chair and difficulty ambulating.  She noted that his condition was complicated by his progressive multiple sclerosis, with patchy weakness of the bilateral upper and lower extremities.  She added that the Veteran had progressive weakness ambulating and standing difficulty.  She opined that the Veteran required daily personal health care services of a skilled provider without which the Veteran would require a hospital, nursing home or other institutional care.

In August 2011, a different VA examiner provided a 2007 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680).  The Veteran complained of being unable to cook or clean, and needing help bathing or dressing.  He found that the Veteran was not totally blind or bedridden, or unable to attend to the wants of nature.  However, the Veteran could not keep himself clean, was not able physically and was unable to protect himself in a daily environment.  The Veteran was able to leave home for short distances unattended and was not confined to his home or immediate area.  The examiner noted restrictions of the right lower extremity with deep vein thrombosis, weakness, and using a four wheeled walker.  The Veteran also had degenerative disc disease and a chronic sore neck, as well as incontinence at times.  His diagnoses included multiple sclerosis, degenerative joint disease, and major depressive disorder.  He determined that the Veteran was able to perform actions such as dress himself (except his socks), use the lavatory, take stairs, feed self, operate his wheelchair and ambulate himself.  However he further noted that the Veteran needed an attendant during travel and was not able to protect himself from hazards/dangers incident to daily environment, especially if caused by physical or neuropsychiatric disability.

In September 2013, the Veteran underwent another VA examination.  The Veteran reported that he could perform the usual activities of daily living, but he needed some assistance with dressing, household chores, and laundry.  He denied assistance eating or feeding himself, and reported that he sat when he showered and could independently care for his bowel and bladder function.   He further reported constant dizziness, moderate short-term memory loss, and imbalance affecting his ambulation.  He denied being able to dress, undress, or bath.

The September 2013 VA examiner reported that the Veteran could walk a few hundred yards, with the aid of a brace or walker and that he could leave the home unrestricted.  Corrected vision was better than 5/2000.  There was muscle weakness and lack of coordination of the bilateral lower extremities.

The September 2013 VA examiner found that the Veteran could not dress or undress or prepare meals without assistance.  However, he determined that the Veteran could feed himself, attend to the wants of nature (toileting), bathe himself, keep himself ordinarily clean and presentable, and take prescription medications in a timely manner and with accurate dosage, and adjust special prosthetic or orthopedic appliances without assistance.  

The examiner further determined that the Veteran was not bedridden, was not legally blind, and did not require care and/or assistance on a regular basis due to his physical and/or mental disabilities in order to protect himself from the hazards and/or dangers incident to his daily environment.  

In March 2014, a new VA physician provided an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680).  That VA examiner found that the Veteran was unable to prepare food or feed himself due to loss of strength, vision, balance and coordination.  He also reported that the Veteran needed assistance bathing and tending to other hygiene needs.  However, the Veteran was not legally blind, though his vision was compromised.  He further noted that the Veteran's medical regimen was compromised by memory loss, forgetfulness, uncoordinated fingers, poor vision and pain.  His left upper extremity included finger weakness and incoordination with frequent utensil dropping, and poor vision, and extreme difficulty with buttons.  The examiner also indicated that there was right lower extremity atrophy and an inability to walk, due to risk of spontaneous collapse.  The Veteran also had diminished depth perception, photophobia blind spots, optic atrophy and dizzy spells.  The Veteran drove an automobile equipped with hand controls, but reported that he generally only left home for activities of daily living and medical appointments.
 
The Board also generally notes that VA medical records of record also include reports of difficulty with activities of daily living.  (April 15, 2014 VA medical record).  Additionally, the Veteran has submitted personal lay statements attesting to his frequent falls due to instability and additional care he required.  (lay statements received in April 2014 from the Veteran, acquaintances Z.C., L.G., N.D., B.C., K.C., and children of his significant other).  Indeed, prior to her death, the Veteran's significant other, A.S., reported providing care to the Veteran that included food preparation, household cleaning, assistance with personal hygiene maintenance, dressing him in shoes, a back brace and foot/ankle orthosis, transportation, and walking (due to his frequent falls).  (October 2005 lay statement of A.S.).

As previously noted, the question before the Board is if the Veteran, due to service-connected disabilities, is so helpless as to be in need of regular aid and attendance.  The Veteran has undergone multiple VA examinations, as well as, examinations by his VA physicians.  

While some of the medical evidence shows negative findings on the need for regular aid and attendance, most recently the September 2013 VA examination and a February 2012 VA medical record indicating that the Veteran is independent, the majority of the medical evidence supports finding that the Veteran is indeed in need of regular aid and attendance due to his service-connected disabilities.  

The medical and lay evidence is consistent in reporting that the Veteran has problems with ambulation and frequent falls.  

Additionally, the medical evidence also consistently reports that the Veteran has problems with clothing (especially the lower extremities).  There were also multiple accounts of difficulty preparing food and cutting food to eat.  Furthermore, other than the September 2013 VA examiner, the medical evidence noted that the Veteran had difficulty with bathing himself, to some extent.  

Furthermore, the majority of medical opinion providers indicated that the Veteran required at least some aid and attendance.  (January 2002 Physicians Report for Aid and Attendance and/or Housebound, July 2005 letter of M.L.C. R., RN, February 2007, August 2011 and March 2014 Examinations for Housebound Status or Permanent Need for Regular Aid and Attendance).  

In sum, the preponderance of the evidence shows that the Veteran is unable to care for himself and meet the daily needs of clothing, feeding himself, maintaining his personal hygiene, and the ability to protect himself from the hazards or dangers inherent in his daily environment due to his service-connected disabilities, including his lumbar spine disability with right foot drop, multiple sclerosis, and eye disability (Fuch's endothelial corneal dystrophy with choroid nevus and optic atrophy).  

Therefore, after considering the totality of the evidence, the Board finds that that the Veteran, as a result of his service-connected disabilities, is so helpless as to be in need of regular aid and attendance because of his limitations in performing some activities of daily living and his need of care or assistance on a regular basis to protect him from the hazards or dangers inherent in his daily environment. Under the circumstances, when resolving all doubt in the Veteran's favor, the Board finds that the criteria for special monthly compensation based on the need for regular aid and attendance benefits have been met. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

Special monthly compensation benefits based on the need for regular aid and attendance is granted, subject to the laws and regulations applicable to payment of VA monetary benefits.


REMAND

The Veteran contends that his July 2004 motor vehicle accident was caused by his service-connected multiple sclerosis.  He subsequently has requested service connection for residuals of that accident, including a subdural hematoma, memory loss, and additional weakness.  (October 2014 Board hearing).  

The Board initially notes that the AOJ associated additional VA medical records relevant to this claim, including VA examinations in August 2011 and September 2013, since the last supplemental statement of the case in September 2007.  When evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a). There is no legal authority for a claimant to waive, or for the AOJ to suspend, this requirement. 38 C.F.R. § 20.1304(c).  As such, the AOJ must prepare a supplemental statement of the case reviewing that evidence. 38 C.F.R. § 19.31(b)(1).

A September 2013 VA examiner indicated that the Veteran's 2004 motor vehicle accident "was more likely than not due to his lower extremity problems with MS [multiple sclerosis] alone and not his service connected  DDD [degenerative disc disease] of the lumbosacral spine with radiculopathy."   However, the record is unclear as to what residuals the Veteran has from the motor vehicle accident.  A remand is necessary in order to obtain a VA examination to address this matter.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further notes that the Veteran has also been unclear as to what residuals for which he is seeking service connection.  As such, the VA examiner should attempt to have the Veteran articulate his specific residuals and provide an opinion as to whether they are residuals of the motor vehicle accident.  

The AOJ should further associate any unassociated VA medical records with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the AOJ should arrange an appropriate VA examination to determine the current nature and etiology of any claimed residuals of the July 2004 motor vehicle accident.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Have the Veteran articulate what specific residuals he is claiming developed due to his July 2004 motor vehicle accident.  

b) Based on his/her medical judgment and consideration of the Veteran's statements (specifically including his October 2014 reports of a subdural hematoma, memory loss, and additional weakness during a Board hearing), and medical evidence of record (such as the May 4, 2010 VA medical record indicating that the Veteran reported residuals of aphasia, deep vein thrombosis, hypertension and herniated lumbar disc), does the Veteran currently have residual disorders caused by the July 2004 motor vehicle accident?  If so, please specify what residuals.  

If the examiner feels that an additional examination by a different VA specialist is necessary to make a determination on any claimed residual(s), such an examination should be accomplished prior to the formation of an opinion on that matter(s). 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his prior VA examinations.  An explanation for any opinion offered should be provided.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include all pertinent evidence associated with the claims file since the September 2007 supplemental statement of the case.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


